Opinion by
Henderson, J.,
This is an appeal from an order of the Public Service Commission of Pennsylvania and. involves one of the questions considered in the decision in Louis Franke v. *473Johnstown Fuel Supply Co., Etc., 70 Pa. Superior Ct. 446. The distinction between the cases is that the Fayette County Gas Company is a corporation of the State of West Virginia and is engaged in the production and supply of natural gas in Pennsylvania. It denies the jurisdiction of the Public Service Commission for two reasons: (1) that it is a foreign corporation; and (2) that it is engaged in interstate commerce. It needs no discussion to show that if the appellant come into the State of Pennsylvania and engage in the business of a public service company it submits itself to the operation of the laws of the State. The Act of July 26, 1913, applies to foreign corporations and they are made subject to regulation by the Public Service Commission as are domestic corporations. It has no standing to prosecute its business in this Commonwealth without obedience to the laws regulating the business of corporations of the class to which it belongs.
The question whether it is exempted from the operation of the Pennsylvania law because it is engaged in interstate commerce has been considered in the case of Louis Franke v. Johnstown Fuel Supply Co., Etc., 70 Pa. Superior Ct. 446, and decided adversely to the position taken by the appellant.
For the reasons given in that opinion the order of the Public Service Commission in this caséis affirmed and the appeal dismissed at the cost of the appellant.